Title: To Thomas Jefferson from George Mason, 16 February 1792
From: Mason, George
To: Jefferson, Thomas


          
            Dear Sir
            Virginia Gunston-Hall February 16th. 1792.
          
          The Bearer, Mr. Isaac Mc.Pherson, a Merchant of Alexandria, has inform’d me, that he has something of Moment to communicate to  You (with the Particulars whereof I am unacquainted) and being a Stranger to You, has requested, from me, a Letter of Introduction.
          Mr. Mc.Pherson has resided some Years in Alexandria, has carryed on extensive Business there; and as far as I have heard or understood, has always supported a fair character, and been esteemed a Man of Integrity and good Sense; so that, altho’ I have not had opportunitys of a very intimate personal Acquaintance with him, I shou’d not scruple to place Confidence in him; of which I really believe him worthy.—I have the Honour to be, with the greatest Esteem and Regard dear Sir, Your most obdt. Sert.,
          
            G Mason
          
        